Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2002 has been entered.
 
	This is in response to the Amendment dated March 30, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claims 1-3 and 6 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 

filed, had possession of the claimed invention. 
	The rejection of claims 1-3 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 1-3 and 6 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims  1-3 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
Claims 1-3 and 6 were rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US Patent Application Publication No. 2010/0320081 A1) in view of Mittapally et al. (“Metal Ions as Antibacterial Agents,” Journal of Drug Delivery and Therapeutics (2018 Dec 15), Vol. 8, No. 6-s, pp. 411-419) and Nishat et al. (“Synthesis and Characterization of Antibacterial Polychelates of Urea–Formaldehyde Resin with Cr(III), Mn(II), Fe(III), Co(II), Ni(II), Cu(II), and Zn(II) Metal Ions,” Journal of Applied Polymer Science (2006 Apr 15), Vol. 100, No. 2, pp. 928-936).
With regards to claim 6, the rejection under 35 U.S.C. 103 as being unpatentable over Mayer et al. in view of Mittapally et al. and Nishat et al. has been withdrawn in view of 

Applicant’s amendment. Claim 6 has been cancelled.
	With regards to claims 1-3, the rejection under 35 U.S.C. 103 as being unpatentable over Mayer et al. in view of Mittapally et al. and Nishat et al. stands.
	Regarding claim 1, Mayer teaches a method comprising:
a)  providing a substrate comprising copper (= the substrate typically is a semiconductor wafer which has a layer of conductive material residing thereon (e.g., a seed layer comprising copper or copper alloy)) [page 2, [0024]]; 
b)  applying a composition to the copper of the substrate (= the wafer surface is sprayed with, streamed with, covered with, or immersed in sufficient (in some embodiments, degassed) pre-wetting fluid, eventually exposing the entire wafer to a sufficiently thick liquid layer) [page 11, [0088]], wherein the composition consists of water, a crystal plane (111) orientation 
enrichment compound, optionally a pH adjusting agent, and optionally a surfactant (= another embodiment is a solution of water containing a small concentration of the non-metal-complexing tetramethylammonium sulfate and/or tetramethylammonium hydroxide) [page 17, [0130]]; and 
c)  electroplating copper on the copper (= electroplating (a cathodic process) a metal, specifically copper) [page 2, [0027]] with a copper electroplating bath (= the wafer is contacted with a plating solution containing a metal salt (e.g., copper sulfate, a copper alkylsulfonate, or a mixture of salts), which is reduced at the wafer cathode resulting in metal deposition on the wafer) [page 2, [0024]].
The method of Mayer differs from the instant invention because Mayer does not 

disclose to the following:
a.	To increase exposed copper grains having crystal plane (111) orientations.
b.	The copper having increased exposed copper grains having crystal plane (111) orientations.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Mayer teaches the applying step in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Mayer teaches a solution of water containing a small concentration of the non-metal-complexing tetramethylammonium sulfate and/or tetramethylammonium hydroxide (page 17, [0130]) and a small amount of metal ions (page 11, [0086]). Wherein the solution is deemed substantially identical to that of the composition as presently claimed, claimed properties or functions may be presumed or inherent in the prior art. 
Furthermore, if the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not 

demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
c.	Wherein the crystal plane (111) orientation enrichment compound is in amounts of at least 0.01M.
	Mayer teaches that another embodiment is a solution of water containing a small concentration of the non-metal-complexing tetramethylammonium sulfate and/or tetramethylammonium hydroxide, in the pH range between about 3.5 and 11.5 (page 17, [0130]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the crystal plane (111) orientation enrichment compound described by Mayer with wherein the crystal plane (111) orientation enrichment compound is in amounts of at least 0.01M because considering that Mayer is silent as to the specific concentration of the crystal plane (111) orientation enrichment compound, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the concentration of the crystal plane (111) orientation enrichment compound through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of 

unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
d.	A metal ion selected from the group consisting of cerium (IV), titanium (IV), iron (III), manganese (IV), manganese (VI), manganese (VII), vanadium (III), vanadium (V), nickel (II), nickel (IV), cobalt (III), molybdenum (IV), gold (I), palladium (II), platinum (II), iridium (I), germanium (II), bismuth (III), and mixtures thereof.
	Mayer teaches that in some embodiments where the pre-wetting operation is performed in a separate chamber prior to plating, the pre-wetting fluid may contain a small amount of metal ions, for example, to aid in avoiding the formation of bacteria in the system or modifying the oxide removal properties (page 11, [0086]).
	Mittapally teaches metal ions as antibacterial agents (page 411, Title). The metal ions include bismuth, gold, nickel (page 412), transition metals (page 413, “Transition Metals”) and metal complexes (page 418, “5. Metal Complex as Antimicrobial Agents”). 
Transition metals form compounds with many oxidation states which differ from each 
other by one example, vanadium compounds are with oxidation states from -1 [V(CO)6] to +5 VO3-4 (page 413, “Oxidation States”).
	Nishat teaches antibacterial polychelates of urea-formaldehyde resin with Cr(III), Mn(III), Fe(III), Co(II), Ni(II), Cu(II) and Zn(II) metal ions (page 928, Title). 
It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the metal ions described by Mayer with a metal ion selected from the group consisting of cerium (IV), titanium (IV), iron (III), manganese (IV), manganese (VI), manganese (VII), vanadium (III), vanadium (V), nickel (II), nickel (IV), cobalt (III), molybdenum (IV), gold (I), palladium (II), platinum (II), iridium (I), germanium (II), bismuth (III), and mixtures thereof because vanadium compounds are with oxidation states from -1 [V(CO)6] to +5 VO3-4, Fe(III) and Ni(II) are metal ions that are antibacterial agents, which aid in avoiding the formation of bacteria in the system.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	e.	Wherein the metal ion is at a concentration of 1 ppm or greater.
	Mayer teaches that in some embodiments where the pre-wetting operation is performed in a separate chamber prior to plating, the pre-wetting fluid may contain a small amount of metal ions, for example, to aid in avoiding the formation of bacteria in the system or modifying the oxide removal properties (page 11, [0086]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal ion described by Mayer with wherein the metal ion is at a concentration of 1 ppm or greater because considering that Mayer 

is silent as to the specific concentration of the metal ion, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the concentration of the metal ion through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 2, Mayer teaches wherein the crystal plane (111) orientation grain enrichment compound is a quaternary amine (= tetramethylammonium sulfate and/or tetramethylammonium hydroxide) [page 17, [0130]].
	Regarding claim 3, Mayer teaches wherein the quaternary amine has the formula:
					
    PNG
    media_image1.png
    89
    158
    media_image1.png
    Greyscale

wherein R1-R4 are independently chosen from hydrogen, C1-C4 alkyl and benzyl with the proviso 
that up to three of R1-R4 can be hydrogen at the same instance (= tetramethylammonium 
sulfate and/or tetramethylammonium hydroxide) [page 17, [0130]].


Continued Response
Claim Rejections - 35 USC § 103
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/125066 (‘066) in view of Wu et al. (US Patent No. 6,156,642).
Regarding claim 1, WO ‘066 teaches a method comprising: 
a) providing a substrate comprising copper (= a sputtered copper alloy seed layer) [ƿ [0028]]; and 
c) electroplating copper on the copper having copper grains having crystal plane orientations with a copper electroplating bath (= a copper electrodeposition process) [ƿ [0038]].
The method of WO ‘066 differs from the instant invention because WO ‘066 does not 
disclose (b) applying a composition to the copper of the substrate to increase exposed copper grains having crystal plane (111) orientations, wherein the composition consists of water, a crystal plane (111) orientation enrichment compound in amounts of at least 0.01M, a metal ion selected from the group consisting of cerium (IV), titanium (IV), iron (III), manganese (IV), manganese (VI), manganese (VII), vanadium (III), vanadium (V), nickel (II), nickel (IV), cobalt (III), molybdenum (IV), gold (I), palladium (II), platinum (II), iridium (I), germanium (II), bismuth (III), and mixtures thereof, wherein the metal ion is at a concentration of 1 ppm or greater, optionally a pH adjusting agent, and optionally a surfactant.
	WO ‘066 teaches that to reduce the likelihood of delamination, the seed layer may be roughened (ƿ [0029]).

	Wu teaches that:
The next step, as illustrated with reference to FIG. 2E, is a characteristic feature of the invention in which a special etching agent is used to treat the exposed surface 216 of the remaining part of the metallization structure 214 so as to roughen the exposed surface 216 of the metallization structure 214. The etching agent can etch away the copper grain boundary 220 in the crystalline structure 218 of the metallization structure 214 so that the exposed surface 216 of the metallization structure 214 is roughened. To better illustrate this effect, an enlarged view of the part within the dashed circle indicated by the reference numeral 230 in FIG. 2E is shown in FIG. 3. In the case of the metallization structure 214 being formed from copper, the etching agent is preferably hydrochloric acid (HCl), or a mixture of HCl, a fluoric-ion equalizer and a solvent. The fluoric-ion equalizer is preferably FeCl3, and the solvent can be either water or C2H5OH. For example, a 100 g solution of the etching agent can be formed by mixing 5 g of HCl and 5 g of FeCl3 in 90 g of water or C2H5OH. This etching agent etches the copper grain boundary 220 in the crystalline structure 218 of the metallization structure 214 at a higher rate than it etches the crystalline structure 218, so that the copper grain boundary 220 can be etched away to roughen the exposed surface 216 of the metallization structure 214, as more clearly illustrated in FIG. 3 (col. 4, line 54 to col. 5, line 11).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘066 by      applying a composition to the copper of the substrate to increase exposed copper grains having crystal plane (111) orientations, wherein the composition consists of water, a crystal plane (111) orientation enrichment compound in amounts of at least 0.01M, a metal ion selected 
from the group consisting of cerium (IV), titanium (IV), iron (III), manganese (IV), manganese (VI), manganese (VII), vanadium (III), vanadium (V), nickel (II), nickel (IV), cobalt (III), molybdenum (IV), gold (I), palladium (II), platinum (II), iridium (I), germanium (II), bismuth (III), and mixtures thereof, wherein the metal ion is at a concentration of 1 ppm or greater, optionally a pH adjusting agent, and optionally a surfactant because a 100 g solution of the etching agent can be formed by mixing 5 g of HCl (= a crystal plane (111) orientation 

enrichment compound) and 5 g of FeCl3 (= a metal ion) in 90 g of water (= water) etches copper where the exposed surface is roughened. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Response to Arguments
Applicant’s arguments filed March 30, 2022 have been fully considered but they are not 
persuasive. The standing prior art rejection has been maintained for the following reasons:
	• Applicant states that the person of ordinary skill in the art, based on the disclosure of Mayer, would have had no reason or motivation to include non-metal complexing tetramethylammonium sulfate and/or tetramethylammonium hydroxide at concentrations of a crystal plane (111) orientation enrichment compound of present claim 1, nor include metal ions in a composition at the concentrations recited in present claim 1.
	• Applicant state that based on the disclosures of Mittapally and Nishat, the person of 
ordinary skill in the art would have had no reason or motivation to include metal ions in the concentrations recited in present claim 1 in a composition as antibacterial agents.
	In response, considering that Mayer is silent as to the specific concentration of the 

crystal plane (111) orientation enrichment compound and to the specific concentration of the metal ion, which presumably are non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the concentration of the crystal plane (111) orientation enrichment compound and the concentration of the metal ion through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 
1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nogami et al. (US Patent No. 6,242,349) is cited to teach depositing a Cu or Cu alloy seed layer, annealing at about 100o C. to about 400o C. to increase the grain size of the seed layer and impart a (111)-dominant crystallographic option before plating the Cu or Cu alloy interconnect member thereon the seed layer (abstract).
	JP 2017524636 is cited to teach a 1M iron (III) chloride (FeCl3) bath for 30 minutes to etch copper (ƿ [0055]).

	Saubestre (“Copper Etching in Ferric Chloride,” Industrial & Engineering Chemistry (1959 Mar), Vol. 51, No. 3, pp. 288-290) is cited to teach copper etching in ferric chloride.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571 ) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 28, 2022